DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-3, 5, 8-9, 11, 14, 16-17, 19-20, 22, 24, 26-27, 29-34, is/are filed on 9/3/2020 are currently pending. Claims 1-3, 5, 8-9, 11, 14, 16-17, 19-20, 22, 24, 26-27, 29-34 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Laforge (US 20140251889 A1).


    PNG
    media_image1.png
    662
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    740
    544
    media_image2.png
    Greyscale

Regarding claim 1, Laforge discloses (fig. 8 and 13) a filter element (110) comprising: (a) a housing (22) including a surrounding wall defining a housing interior; (b) a first section of filter media (120) within the housing interior and shaped in a tube and defining an open interior volume therewithin; (c) a first end cap (44) secured to the first section of filter media; and (d) a second end cap (36), at an opposite end of the filter element from the first end cap; (i) the second end cap defining a filtered liquid outlet (138); (ii) the first section of filter media being secured to the second end cap and extending between the first and second end caps; (iii) the second end cap including a barrier media (170,148, 390) extending into the interior volume, spaced from the first section of media, and forming a tube shape [0051-0076].
Claim(s) 1-3, 19-20, 22, 33 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pokharkar (WO 2019014211 A1).

    PNG
    media_image3.png
    864
    644
    media_image3.png
    Greyscale

Regarding claim 1, Pokharkar teaches from figures a filter element comprising:  (a) a housing (113) including a surrounding wall  (outer wall of 113) defining a housing interior;  (b) a first section of filter media  (112) within the housing interior and shaped in a tube and defining an open interior volume therewithin;  (c) a first end cap  (bottom end cap) secured to the first section of filter media;  and (d) a second end cap  (top end cap), at an opposite end of the filter element from the first end cap;  (i) the second end cap defining a filtered liquid outlet;  (ii) the first section of filter media being secured to the second end cap and extending between the first and second end caps;  (iii) the second end cap including a barrier media  (coalescing tube 110) extending into the interior volume, spaced from the first section of media, and forming a tube shape [0026-0046].

Regarding claim 3, Pokharkar teaches wherein the barrier media has an open end (open end adjacent to the liquid outlet i.e. opening) at the second end cap and an opposite closed end (bottom end); and the barrier media is larger at the open end than the closed end (fig. 1).
Regarding claim 19, Pokharkar teaches wherein the second end cap has a central opening in communication with the interior volume; the central opening being part of the filtered liquid outlet (central opening of the top end cap – fig. 1).
Regarding claim 20, Pokharkar teaches wherein the surrounding wall is permanently secured to the first end cap; and further comprising a seal member (seal above 122) between the first end cap and the surrounding wall [0027] (fig. 1).
Regarding claim 22, Pokharkar teaches wherein the first end cap includes an internally directed section of threads (bottom threads of 206); and the second end cap is within the surrounding wall and includes portions radially spaced from the surrounding wall.
Regarding claim 33, Pokharkar teaches wherein the filter element is part of a bowl-cartridge assembly (bowl 116, cartridge 104) [0026-0027].

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 14, 16-17, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pokharkar in view of Hoffmann (DE 102011003645 A1).
Regarding claim 5, Pokharkar does not teach wherein the barrier media includes a plurality of support ribs extending longitudinally between the open end and closed end. However these very well known in the art. Hoffmann teaches a similar filter, having barrier media (15) with support struts (18) to provide structural support. It would have been obvious to one of ordinary skill to have incorporated the teachings of Hoffmann in Pokharkar for the aforementioned advantage. 
Regarding claim 14, Hoffmann teaches wherein the first section of filter media is pleated media; and the barrier media is hydrophobic filter media. It would have been obvious to one of ordinary skill to have incorporated the teachings in Pokharkar, as it is a shared goal to remove water from fuel filters. 
Regarding claims 16-17, Hoffmann teaches further including a layer of coalescer filter media downstream of the first section of filter media. Wherein the layer of coalescer filter media is next to and against the first section of filter media and is along the interior volume of the first section of filter media (‘filter body 11 be achieved or by an additional coalescence on the inside of the filter element 3’). It would have been obvious to one of ordinary skill to have incorporated the teachings of Hoffman in Pokharkar for removing water in fuel filters.
Regarding claim 24, Pokharkar teaches wherein: (b) the second end cap includes a seal member (seal member above 108) outside of the interior volume and radially spaced from the outer pleat tips. Hoffmann teaches wherein the first section of filter media is pleated media; and the barrier media is hydrophobic filter media. Naturally, pleated filter will have inner tips and outer tips). It would have been obvious to one of ordinary skill to have incorporated the teachings in Pokharkar, as it is a shared goal to remove water and commonly used in fuel filters.
. 
Claim(s) 8-9, 11, 27, 29-30, 31-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pokharkar. 
Regarding claim 11, Pokharkar does not teach wherein the barrier media has a cross-sectional shape that is non-round including one of polygonal or hexagonal. However, this merely a design choice. The application uses different types of shapes without providing any criticality. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. 
Regarding claim 27, Pokharkar  does not teaches further including a sleeve secured to an exterior of the surrounding wall, adjacent the second end cap, and holding a gasket member; and wherein the sleeve includes a threaded section. However, this is merely using known connection design (threaded connection) for connecting the filter assembly to its manifold or top housing/cap. Refer at least US 20160082370 A1 (fig. 8) or US 20130153487 A1 (fig. 4). It would have been obvious to one of ordinary skill to have substituted Pokharkar’s connection for a known threaded connection for achieving a predictable result of securing a filter housing. As to claim 32, Pokharkar as modified teaches wherein the filter element is part of a spin-on filter assembly.

Regarding claim 30, Pokharkar from figures appears teaches wherein the barrier media extends from the second end cap into the interior volume between 40-70% of a length of the first section of filter media toward the first end cap. Alternatively would have been merely a design choice to find the optimum ratio that provides for the best filtration (fig. 1). 
Regarding claim 31, Pokharkar teaches wherein: (a) the second end cap has a central opening (opening of the outlet) in communication with the interior volume; and (b) from figures it appears the reference teaches a cross-sectional area of the barrier media is at least greater than 2.5 times a diameter of the central opening of the second end cap. Alternatively, Pokharkar teaches the barrier media (110) is a selected to serve as a coalescer to further separate fuel and water. It would have been an obvious, routine engineering choice to adjust the cross-sectional area of the barrier media to maintain a desired fuel-water separation within the filter. 
Regarding claim 8, Pokharkar from figure appears to teach wherein a draft angle between the open end of the barrier media and the closed end of the barrier media is between 1° and 20°. Alternatively, Pokharkar teaches the barrier media (110) is a selected to serve as a coalescer to further separate fuel and water. It would have been an obvious, routine engineering choice to adjust the draft angle of the barrier media to maintain a desired fuel-water separation within the filter. 

Regarding claim 34, Pokharkar does not teach wherein the first section of filter media is ozone-treated. However it is well-known to treat filter media with ozone to increase separation between oil water (refer at least EP 3175899 A1) and would be readily found obvious. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/Primary Examiner, Art Unit 1777